Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The prior art does not teach or reasonably suggest a method for regenerating pulp tissue in a root canal, comprising inserting a composition comprising a population of multipotent stromal cells, encapsulated in platelet-poor plasma into the root canal– in particular there is no linkage between root canal and platelet-poor plasma. The closet art found was Nakashima et al (US 8920791 B2), said reference teaches a dental tissue regeneration method of regenerating dental tissue in root canal, comprising: pulpectomizing or enlarging and cleaning of a root canal infected with periapical disease; and injecting an extracellular matrix containing cells enriched for dental pulp stem cells into at least an apical area of the root canal, wherein the cells enriched for dental pulp stem cells comprise CD31-negative/CD146-negative cells, and wherein the extracellular matrix injected into at least a tooth crown-side of the apical area of the root canal also comprises stromal cell-derived factor 1 (SDF1) (see claim 5). Nakashima et al do not teach platelet-poor plasma; neither do Nakashima et al teach encapsulation or capsulation. Plus platelet-poor plasma is not related to root canal. Furthermore, considering the extensive studies conducted in the specification, and figures, any farfetched 103 rejections would be a hindsight reconstruction.

EXAMINER’S COMMENT

IN THE CLAIMS:
            Claims 1, 3, 4, 8-10, and 16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655